DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
Applicant’s arguments, filed 13 October 2021, with respect to rejection of claim 5 under 35 U.S.C. § 112(b) have been fully considered and are persuasive. Applicant has amended the claim such that the lack of antecedent basis has been corrected. Accordingly, the 35 U.S.C. § 112(b) of claim 5 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is that of Zhang et al. (US 2016/0028081, hereinafter referred to as “Zhang”).
Zhang discloses a method of electrodepositing a transition metal oxide or doped transition metal oxide (method for electrodepositing a lithiated transition metal oxide [0001, 001 1]) onto the surface of a working electrode (lithiated transition metal oxide electrodeposited onto surface of working electrode [0013]) comprising the steps of:
(a) immersing a working electrode into a molten salt electrolyte comprising a transition metal ion source (immersing a working electrode into a molten salt electrolyte comprising a transition metal source [0014] that is an ion [(0054, 0072, 0082, 0090]) in the presence of an inert atmosphere (inserted in inert atmosphere [0301)),
(b) electrodepositing an electrochemically active transition metal oxide onto a surface of the working electrode from the molten salt electrolyte at a temperature in excess of the melting temperature of the molten salt electrolyte ([0014}),
(c) removing the working electrode from the bath ([0014)),
(d) rinsing the electrodeposited transition metal oxide ([0014),

(e) followed by heat treatment of the electrodeposited transition metal oxide (obtained powder is mixed with slurry and dried at 150 °C for 3 h [0303)]).
Zhang does not teach that the electrodepositing is performed in an aqueous plating bath. Zhang explicitly teaches that the bath is non-aqueous [0013].
At the time of filing no art was found that could be used alone, or in combination with other prior art, including the cited prior art, which would have rendered the instant claims anticipated or obvious to a person having ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/Primary Examiner, Art Unit 1767